DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 12, 15-18, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sharf (US 11,051,425) in view of Krug, Jr. et al. (US 9,913,403 – hereinafter, “Krug”) and further in view of Carns et al. (US 9,360,144 – hereinafter, “Carns”).
With respect to claims 1 and 15, Sharf teaches (In Figs 1-3) a network element comprising: one or more modules (108) each supporting a plurality of pluggable modules (106) each having a housing (224); and a conduit (232) associated with a coldplate (230) that is integrated into the housing of each respective one or more pluggable modules (See Figs 1-2).  Sharf further teaches having the liquid cooling assemblies (160) extend to a manifold (Col. 10, ll. 15-17) and that the manifold connects/disconnects from the conduit (232) when the housing is inserted into/out of the module (See Figs 1 and 4, see also Col. 10, ll. 48-50) but fails to specifically teach or suggest the use of an inlet manifold and an outlet manifold to distribute the coolant to/from the conduit, and a leak mitigation system including a sleeve that surrounds a liquid connection between the conduit and at least one of the first manifold and the second manifold (cl. 1) and a sensor configured to detect leakage of the cooling fluid (cl. 15).  Krug, however, teaches (In Fig 5b) a network element comprising modules (302) and a first manifold (400) and a second manifold (500) configured to connect to a conduit (410/411) associated with a cold plate (310) wherein one of the first manifold (400) and the second manifold is an inlet manifold and the other (500) is an outlet manifold for a cooling fluid that flows through the conduit to cool the one or more modules (See Fig 5b and the text thereto).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krug with that of Sharf, such that the single manifold of Sharf is made to be a first inlet manifold and a second outlet manifold to supply liquid coolant to cold plates, as taught by Krug, since doing so would prevent relatively warm liquid from mixing with relatively cool liquid in the manifold thus providing better cooling to the coldplates.  When Sharf is modified such that the disclosed manifold (Col. 10, ll. 15-17) has an inlet manifold and an outlet manifold, as taught by Krug, the first and second manifolds will be configured to connect and disconnect from the conduit as claimed, in keeping with the spirit of the invention as disclosed by Sharf.
With respect to the leak mitigation system, Carns teaches (In Fig 2) a leak mitigation system including a sleeve (100a) that surrounds a liquid connection (See Fig 2) and a sensor configured to detect leakage of the cooling fluid (Col. 3, ll. 10-13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carns with that of Sharf, such that the connection between the conduit and the manifold includes a leak mitigation system, as taught by Carns, since doing so would reduce the chance that any fluid leaks within the network element of Sharf.  
With respect to claim 2, Sharf further teaches that the plurality of pluggable modules are each a pluggable optical module that is one of compliant to any of XFP, SFP (Col. 5, ll. 56-59), XENPAK, X2, CFP, CFP2, CFP4, CFP8, QSFP, QSFP+, QSFP28, OSFP, and QSFP-DD and the respective housing that has dimensions similar to any of XFP (¶ 0037), SFP, XENPAK, X2, CFP, CFP2, CFP4, CFP8, QSFP, QSFP+, QSFP28, OSFP, and QSFP-DD.
With respect to claim 3, Sharf as modified by Krug teaches the limitations of claim 1 as per above but Sharf fails to specifically teach or suggest that the first manifold and the second manifold are in a stacked configuration.  Krug, however, further teaches (In Fig 5b) that the first manifold (400) and the second manifold (500) are in a stacked configuration (See Fig 5B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krug with that of Sharf, such that the two manifolds are in a stacked configuration, as taught by Krug, since doing so would reduce the depth of the module (108).
With respect to claim 4, Sharf further teaches that the one or more modules support the one or more pluggable modules in a plurality of rows (See Fig 1).  Sharf as modified by Krug above fails to specifically teach or suggest that the network element includes the first manifold and the second manifold separately for each of the plurality of rows.  Krug (In Figs 1, 3A) teaches multiple rows of electronic devices (110) where each row has its own first manifold and second manifold (See Figs 1, 3A where each row of equipment (110) has its own set of manifolds.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krug with that of Sharf, such that the each row of pluggable modules has its own set of manifolds, as taught by Krug, since doing so would assure that each row has its own set of cooled coolant thus in the event that a particular manifold malfunctions in a particular row, another row would still have coolant.  Further it is respectfully submitted that by requiring that each row have its own set of manifolds as in claim 4 the Applicant is merely requiring duplication of parts which has been held to be obvious1.
With respect to claim 6, Sharf further teaches that the cooling fluid includes a fluid that is either a single or two-phase flow (Cooling fluid flow in any system will inherently be either single or two phase).  Sharf fails to specifically teach or suggest that the fluid is electrically inert.  The Examiner hereby takes Official Notice of the conventionality of having a fluid in an electronics cools system that is electrically inert (IE. dielectric).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluid of Sharf be electrically inert since doing so would prevent components from shorting out in the event that the fluid leaks.
With respect to claim 7, Sharf further teaches that the one or more pluggable modules (106) each include fluid connectors (234) configured to connect to the manifolds and electrical connectors (208).
With respect to claim 8, Sharf further teaches that the fluid connectors configured to align the electrical connectors (As in Figs 3-4, when the fluid connectors are aligned with the connectors in the cage then the electrical connector of the pluggable module and the electrical connector of the cage are also aligned).
With respect to claim 12, Sharf further teaches that the conduit includes one or more bends or turns to form at least one of a bending, winding, tortuous, serpentine, or otherwise circuitous path (See Figs 2, 4 turn(s) of 232).
With respect to method claims 16-18, the method steps recited in the claim are inherently necessitated by the device structure as taught by the Sharf and Krug references.
With respect to claim 22, Sharf as modified by Krug and Carns teaches the limitations of claim 1 as per above and Carns further teaches that the leak mitigation system includes channels (420, 430) to guide leaks away from a particular point (See Fig 1, see also Col. 3, ll. 29-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the additional teachings of Carns with that of Sharf, such that the leak mitigation system includes channels to guide leaks away, as taught by Carns, since doing so would allow for leaked fluid to be controlled and prevented from interfering with components of the network element.
With respect to claim 23, Sharf further teaches using closing valves configured to prevent flow to a leak (Col. 7, ll. 53-57).
With respect to claims 24-25, Sharf as modified by Krug and Carns teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that, in addition to the sleeve, a pressure sensor is used to detect a leak.  The Examiner hereby takes Official Notice of the conventionality of using a pressure sensor in a closed loop cooling system to detect a leak.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the EON with that of Sharf, Krug, and Carns, such that, in addition to the sleeve, a pressure sensor is used in the cooling loop of Sharf, since doing so would provide additional leak protection to the network element of Sharf.  For example, having a pressure sensor that detects a pressure drop in the cooling loop would allow for the cooling loop to be shut down while any leaked liquid would be collected by the sleeve.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharf in view of Krug in view of Carns and further in view of Franz et al. (US 10,431,926 – hereinafter, “Franz”).
With respect to claim 13, Sharf as modified by Krug and Carns teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 13.  Franz, however, teaches a cold plate which includes blind mate fluid connectors (Col. 3, ll. 18-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franz with that of Sharf, such that the connectors of Sharf are blind mate connectors, as taught by Franz, since doing so would allow for the connectors of the cold plate of Sharf to more easily connect to the connectors in the module housing (108).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sharf in view of Krug in view of Carns and further in view of Kuenstel (ES 2,673,907 – attached hereto).
With respect to claim 21, Sharf as modified by Krug and Carns teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 21.  Kuenstel, however, teaches (In Figs 1-2) a sleeve (10) including an absorbent material (11) that collects discharged liquid.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuenstel with that of Sharf as modified by Krug and Carns, such that the sleeve includes an absorbent material that collects discharged liquid, as taught by Kuenstel, since doing so would further reduce the risk of liquid travelling beyond the sleeve and onto sensitive components in the network element of Sharf.
Response to Arguments
With respect to the Applicant’s remarks to claims 1 and 16 that, “The combination of Sharf, Krug, and Chainer fail to suggest a sleeve that surrounds a liquid connection between the conduit and at least one of the first manifold and the second manifold” (Present remarks page 6) the Examiner agrees and notes that the previous rejections to claims 1 and 16 have been withdrawn.  However a new grounds rejection is made above in view of Sharf, Krug, and Carns where Carns is believed to teach the amended limitations of claims 1 and 16 – mainly a leak mitigation sleeve at a liquid connection or joint.  Accordingly, claims 1 and 16 are believed to be prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)